                   Case 19-11984-CSS             Doc 467        Filed 11/08/19        Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                            )
In re:                                                      )     Chapter 11
                                                            )
FRED’S, INC., et al.,1                                      )     Case No. 19-11984 (CSS)
                                                            )
                             Debtors.                       )     Jointly Administered
                                                            )
                                                            )     Re: D.I. 149

                CERTIFICATE OF COUNSEL REGARDING ORDER APPROVING
                    STIPULATION BETWEEN THE DEBTORS AND ELVIN
                         GARNER MODIFYING AUTOMATIC STAY

           The undersigned counsel to the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies as follows:

           1.       On September 23, 2019, Elvin Garner, on behalf Alvin Garner (the “Claimant”)

filed his Motion for Relief from Automatic Stay Under 11 U.S.C. § 362 [D.I. 149] (the “Stay

Relief Motion”) contending he has claims (the “Claims”) against the Debtor, Fred’s Stores of

Tennessee, Inc.

           2.       On November 8, 2019, the Debtors and the Claimants entered into the Stipulation

Between the Debtors and Elvin Garner Modifying the Automatic Stay (the “Stipulation”).2

Under the terms of the Stipulation,3 the Claimant agrees to waive any and all claims against the

Debtors related to the Claims and agree to seek recovery solely from the insurance coverage, if

any, available under one or more policies available to the Debtors to satisfy the Claims.
1
    The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtors’ federal tax identification
    number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
    Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510);
    Summit Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp,
    LLC (5850). The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, Texas 75201.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Stipulation.
3
    In the event of any inconsistency between the terms described herein and the terms of the Stipulation, the terms of
    the Stipulation shall govern.
               Case 19-11984-CSS         Doc 467     Filed 11/08/19     Page 2 of 2




         3.    A proposed form of order (the “Proposed Order”) approving the Stipulation is

attached hereto as Exhibit A. A true and correct copy of the Stipulation is attached to the

Proposed Order as Exhibit 1.

         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

substantially in the form attached hereto as Exhibit A at its earliest convenience.

Dated:     November 8, 2019
           Wilmington, Delaware
                                                 /s/ Joseph C. Barsalona II
                                                 Derek C. Abbott (No. 3376)
                                                 Andrew R. Remming (No. 5120)
                                                 Matthew B. Harvey (No. 5186)
                                                 Joseph C. Barsalona II (No. 6102)
                                                 MORRIS, NICHOLS, ARSHT & TUNNELL
                                                 LLP
                                                 1201 North Market Street, 16th Floor
                                                 P.O. Box 1347
                                                 Wilmington, Delaware 19899-1347
                                                 Telephone: (302) 658-9200
                                                 Facsimile: (302) 658-3989
                                                 Email: dabbott@mnat.com
                                                          aremming@mnat.com
                                                          mharvey@mnat.com
                                                          jbarsalona@mnat.com

                                                 - and -

                                                 Adam L. Shiff (admitted pro hac vice)
                                                 Robert M. Novick (admitted pro hac vice)
                                                 Matthew B. Stein (admitted pro hac vice)
                                                 KASOWITZ BENSON TORRES LLP
                                                 1633 Broadway
                                                 New York, New York 10019
                                                 Telephone: (212) 506-1700
                                                 Facsimile: (212) 506-1800
                                                 Email: AShiff@kasowitz.com
                                                        RNovick@kasowitz.com
                                                        MStein@kasowitz.com

                                                 COUNSEL FOR DEBTORS AND DEBTORS
                                                 IN POSSESSION



                                                 2
